Citation Nr: 1728804	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  10-12 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for peptic ulcers.

2.  Entitlement to service connection for a thoracolumbar spine disability. 

3.  Entitlement to service connection for a cervical spine disability. 

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for bilateral carpal tunnel syndrome. 

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Mr. Robert C. Brown, Jr. 


WITNESSES AT HEARING ON APPEAL

The Veteran and S.H. 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1978 to January 1981. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009, May 2010, and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The June 2009 rating decision denied service connection for a cervical spine disability, headaches, left wrist pain, and right wrist pain, and denied reopening of service connection for a thoracolumbar disability.  The May 2010 rating decision, in pertinent part, denied reopening of service connection for peptic ulcers.  The September 2011 rating decision denied entitlement to a TDIU. 

In May 2015, the Veteran and his wife testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In July 2015, the Board reopened the previously denied claim for entitlement to service connection for thoracolumbar spine disability and remanded the underlying matter as well as the other matters on appeal to the RO (via the Appeals Management Center (AMC)) for additional development.  
FINDINGS OF FACT

1.  In a November 1995 decision, the Board denied entitlement to service connection for peptic ulcer disease, because the evidence of record failed to demonstrate his disorder manifested in service or within the first year thereafter, or is otherwise related to his period of service.  

2.  None of the additional pertinent evidence received since the November 1995 decision relates to an unestablished fact (evidence that shows his peptic ulcer disease manifested in service or within the first year thereafter, or is otherwise related to his period of service) necessary to substantiate the claim, or raises a reasonable possibility of substantiating that claim.

3.  The Veteran's thoracolumbar spine disability, currently identified as degenerative arthritis, manifested more than a decade after his separation from active service, and the preponderance of the competent evidence is against a finding that it is otherwise related to his period of service, to include in-service complaints of low back pain. 

4.  The Veteran's cervical spine disability, currently identified as degenerative arthritis, manifested more than a decade after his separation from active service, and the preponderance of the competent evidence is against a finding that it is otherwise related to his period of service, to include in-service complaints of neck pain.

5.  The Veteran's bilateral wrist disability, currently identified as carpal tunnel syndrome, did not manifest until decades after his separation from active service, and the preponderance of the competent evidence is against a finding that it is otherwise related to his period of service, to include in-service complaints of wrist pain.

6.  The Veteran's current headache disorder, identified as migraines headaches, did not manifest until decades after his separation from his of service, and the preponderance of the competent evidence is against a finding that it is otherwise related to his period of service, to include in-service complaints of headaches.

7.  The Veteran is service connected for right thumb disability, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and for right ear hearing loss, residual scar, and left fingers disabilities, each assigned a non-compensable rating.  The Veteran does not meet the combined schedular requirements for TDIU. 

8.  The Veteran's service-connected disabilities, standing alone, are not of such severity so as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The November 1995 Board decision that denied the claim for entitlement to service connection for peptic ulcer disease is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1104 (2016). 

2.  New and material evidence to reopen service connection for peptic ulcer disease has not been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  The criteria for entitlement to service connection for a thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

4.  The criteria for entitlement to service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

5.  The criteria for entitlement to service connection for bilateral carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

6.  The criteria for entitlement to service connection for headaches have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

7.  The criteria for entitlement to a total disability rating due to individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

The Veteran was notified in December 2008, February 2009, April 2010, and January 2011 letters about all the elements necessary to substantiate his claims, including notification about disability rating and effective date elements.  In the April 2010 notice letter, the Veteran was specifically informed that his claim for service connection for peptic ulcers was previously denied and the basis for that denial.  He was advised that new and material evidence was needed to reopen his previously denied claim.  In addition, the Veteran's claims have been readjucidate in a September 2016 supplemental statement of the case (SSOC). See Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006) (holding that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant notification letter).  Accordingly, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his claims.

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, identified private treatment records, and records from the Social Security Administration have been obtained and associated with the claims folder.  The Veteran has provided both lay testimony and statements in support of his claims.  The Veteran has not identified any other additional, outstanding records necessary to decide his pending appeal.   

The Veteran was afforded VA examinations in September 2013 and October 2013 in conjunction with his service connection claims.  A November 2013 addendum has been associated with the report of the October 2013 VA TBI and Headaches examinations.   The Board finds that the 2013 VA examiners have offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examinations and subsequent reports involved a review of the available medical records and the results of actual testing and examination of the Veteran. The Board therefore finds that the exam report is adequate for ratings purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In compliance with the Board's July 2015 remand directives, the record has been updated with the Veteran's VA treatment records dated through April 2016 and his records from SSA have been obtained and associated with the claims folder.  VA asked the Veteran to identify the state in which he filed for Worker's Compensation benefits after his military service and to submit a signed VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) to allow VA to obtain those records.   The Veteran responded by stating that he filed a claim in the state of Oklahoma Workers' Compensation Division, but his claim was dismissed.  To date, the Veteran has only provided a completed and signed VA Form 21-4142 for records from his attorneys that represented him in his workers' compensation claim.  The Veteran has not submitted a completed and signed VA Form 21-4142 for State of Oklahoma Workers' Compensation Division.  Nevertheless, the Board notes that the record does contain the Veteran's records from Accident Medical, which were created in conjunction with his workers' compensation claim.  Thus, VA has substantially complied with the July 2015 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Petition to Reopen Previously Denied Claim

In general, VA rating decisions or Board decisions that are not timely appealed are final. 38 U.S.C.A. §§ 7104 (b), 7105 (West 2014); 38 C.F.R. § 20.1100, 20.1103 (2016).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade, 24 Vet. App. 110.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Veteran first filed his claim for service connection for peptic ulcer in October 1989, and the RO originally denied his claim in a September 1992 rating decision, which was affirmed by the Board's November 1995 decision.  The 1992 rating decision was subsumed by the Board's final appellate decision.  38 C.F.R. § 20.1104 (2016).  That Board decision shows that the Veteran's claim was denied based on the failure to demonstrate that his peptic ulcer disease was incurred in his period of service or otherwise related to his period of service. 

At the time of the 1995 Board decision, the evidence of record consisted of the Veteran's service treatment and personnel records, post-service VA and private treatment records, and report of a November 1992 VA examination with medical opinion, as well as the Veteran's lay testimony and statements in support of claim. 

The Veteran's service treatment records show complaints of abdominal pain and treatment for acute gastritis, but these records failed to show treatment for, or findings involving, peptic ulcer disease.  Notably, a November 1980 service treatment record shows that peptic ulcer disease was ruled out.  VA and private medical records dated shortly after his separation from service show the Veteran complained of stomach pain, but these records do not show a diagnosis of peptic ulcer disease until an August 1987 upper gastrointestinal (GI) series.  Subsequent diagnostic testing continued to show findings of peptic ulcer disease.  None of the post-service VA medical records linked the Veteran's diagnosed peptic ulcer disease to his period of service.  Rather, in a November 1992 VA stomach examination report, the VA examiner concluded that the Veteran's current peptic ulcer disease was not related to his in-service treatment for stomach complaints, identified as gastritis.  This medical opinion was based on a review of the record. 

The additional evidence to the record since the November 1995 Board decision consists of VA treatment records that continue to show treatment for stomach problems and the Veteran's lay assertion that his peptic ulcer disease is due to his period of active duty service.  Although the Veteran presented testimony during the May 2015 Board hearing, he only stated that he continues to be treated with medication for peptic ulcer disease.  The record also now contains the Veteran's records from the Social Security Administration as well as various private treatment records; however, none of those records pertain to the Veteran's claim for service connection for peptic ulcer disease. 

None of the additional VA or private treatment records contains a medical opinion regarding the etiology of the Veteran's peptic ulcer disease.  Since the additional treatment records only contain information that was already of record prior to 1995, i.e., that the Veteran has a current diagnosis of peptic ulcer disease, these records do not constitute material evidence to reopen the claim.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence). 

After a careful review of the claim file, the Board finds that since the last final decision in November 1995, no new and material evidence has been received to reopen the Veteran's claim.  The newly received evidence in this case does not pertain to the unestablished fact (a medical nexus between current diagnosis and his period of service) necessary to establish this claim.  The additional treatment records only show that the Veteran continued to seek treatment for peptic ulcer disease, and the record does not indicate his disorder is etiology related to his period of service.  The lay statements and testimony of the Veteran are cumulative of his previous assertion that his peptic ulcer disease is related to service and that his has been treated for the condition.  This additional evidence does not raise a reasonable possibility of substantiating the claim. 

Based on the foregoing, the Board finds that new and material evidence has not been received and the matter may not be reopened.  See 38 C.F.R. § 3.156.



Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303 (b).  The chronicity provision of 38 U.S.C.A. § 3 .303 (b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  

Certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107 (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2015).  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran seeks entitlement to service connection for back, neck, bilateral wrist, and headache disorders.  He contends that his current disorders are result of his period of service.  In particular, the Veteran asserts that his current diagnosed disorders are result of injuries he sustained during a motor vehicle accident (MVA) in 1979.  The Veteran reports that his car rolled over three times and he sustained injuries to his back, neck, head, and wrists, and he has continued to experience low back pain, neck pain, headaches, and bilateral wrist pain since the in-service accident.  See May 2015 Board hearing transcript, the report of VA examinations dated in September 2013 and October 2013, and the July 2012, June 2014, and March 2015 reports of private medical examinations by Dr. Ellis.  

A review of the Veteran's service treatment records does show that he sustained injuries from a MVA on October 27, 1979.  An ambulance report shows that the Veteran complained of back and neck pain at the time of the accident and he was transported for emergency treatment.  The emergency treatment report shows that the Veteran reported that he was involved in a MVA.  He denied loss of consciousness from the accident, and he complained of low back pain.  Clinical evaluation revealed findings involving his lumbar spine, right shoulder and forehead.  X-rays of the Veteran's spine and skull were negative for abnormalities.  Follow-up service treatment records dated on October 30, 1979 show that the Veteran continued to complain of low back pain and he was assessed with probable pulled muscle and provided with muscle relaxers.  It was also noted that the Veteran reported episodes of dizziness and blurred vision on the night of the accident, but he denied any symptoms of nausea or loss of motor function.  On November 1, 1979, the Veteran was placed on limited profile due continued complaints of low back pain.  Subsequent service treatment records are silent for complaints of injuries sustained in the October 1979 MVA. 

The Veteran's service treatment records also show that in October 1978, he complained of headaches along with upper respiratory complaints.  In January 1979, he complained of severe headache and he was assessed with tension headaches.  He also complained of sore right wrist in January 1979, and clinical evaluation revealed findings of swelling, but x-rays were normal at that time.   He complained of low back pain in June 1979.  The record does not contain a report of examination or associated report of medical history prior to separation.  

The Veteran's Army Reserve records do contain the report of a February 1989 periodic examination in which the Veteran received normal evaluations of his spine, head, and upper extremities.  In the associated report of medical history, the Veteran specifically denied any history of head injury, headaches, and recurrent back pain. 

Post-service VA and private treatment records show that in August 1988, the Veteran presented with complaints of severe headache and neck pain.  He reported that he had been hit by a truck.  Clinical evaluation showed that the Veteran had a normal neurologic examination and full range of motion in his cervical spine.  He complained of neck pain in April 1992, and the VA x-ray films showed the cervical spine was within normal limits at that time.  In September 1992, the Veteran complained of low back pain following a fall during the prior week.  X-ray of the lumbar spine was negative and he was assessed with muscle strain.  In December 1992, he again presented with complaints of low back pain.  He reported that he had experienced low back pain for seven days, and he had a history of intermittent low back pain for the last ten years.  It was noted that x-ray of the lumbar spine was negative.  In April 1998, the Veteran complained of low back pain since 1978.  The report of x-ray film of the lumbar spine did not show evidence of fracture, but did show findings of straightening of lumbar spine likely due to muscle spasms and mild degenerative arthritis.  

Private treatment records dated in 2003 show that the Veteran received treatment for neck pain and tension headaches that had an onset following a 2000 MVA when he sustained whiplash injuries.  A 2003 private MRI report showed findings of straightening of the cervical spine due to muscle spasms.  In December 2008, the Veteran was treated for head, neck and back complaints following a work-related injury where he was struck in the head while moving an air hockey table.  He was treated for headaches, neck pain, and mid-back pain.  In May 2009, the Veteran presented with complaints of migraine headaches for the last two to three months, but he stated that he had a history of headaches since 1979 MVA. VA X-ray films dated September 2009 show findings of degenerative arthritis in the cervical spine.  

A November 2012 VA neurologic consultation report shows that the Veteran complained of pain and tingling in his hands.  He complained of wrist pain in December 2012.  January 2013 VA x-ray films were negative for bone abnormalities in the wrists.  A January 2013 VA EMG report showed findings of mild bilateral carpal tunnel syndrome. 

In support of his claims, the Veteran has submitted private medical reports dated in July 2012, June 2014, and March 2015 from Dr. J.W.E.  In the July 2012 report, Dr. E. noted that the Veteran reported a history of MVA in February 1980, from which he sustained injuries to his head, neck, back, and shoulders, and he was hospitalized for two days.  The Veteran further reported that since the MVA, he has experienced severe headaches, neck pain and back pain.  In addition, the Veteran reported that he injured his left wrist from a fall during his military service and it was placed in a splint.  The Veteran complained of decreased range of motion in his left wrist since his period of service.   The 2012 private report included the following diagnoses: post-concussion headaches; muscle strains of cervical, thoracic, and lumbar spines; fracture of L1 vertebral wedge; bilateral wrist sprain; and traumatic arthritis of the left wrist.  

In the June 2014 private report, Dr. E. also noted that the Veteran had history of injuries to his head, neck and back from the work-related incident in 2009.  It was noted that the Veteran was injured in a warehouse accident.  He was unloading a truck when some freight fell over on him and landed on the back of his head causing, the front part of his head to hit a two wheeler. It was noted that he was unconscious. Dr. E. noted that the Veteran had failed to remember the 2009 injury during his previous 2012 interview and examination.  The 2014 private report included additional diagnoses of bilateral carpal tunnel syndrome and migraine headaches as well a medical opinion that the Veteran had been unemployable since 2009.  Dr. E. identified review of post-service medical records in support of his findings. 

In the March 2015 private report, Dr. E. opined that it was at least as likely as not that the Veteran had current cervical spine, lumbar spine, bilateral wrists, and traumatic brain injury (that included symptoms of headaches) that were all a result of injuries sustained from the February 1980 MVA during his military service.  Dr. E. stated that as a result of the 1980 MVA, the Veteran suffered significant trauma to the median nerves and continuous inflammation caused pressure on the median nerves which resulted in weakening of the hands as well as numbness and tingling in the fingers.  The strain on the ligaments and tendons caused abnormal biomechanical forces in the joints and resulted in traumatic arthritis of wrists.  In addition, the 1980 MVA caused significant strain and trauma to the Veteran's cervical spine and lumbar spine ligaments, tendons, and muscular structures that resulted in abnormal biomechanical forces which caused disc bulges and compression of the spinal nerve roots in both the cervical and lumbar spines.  In an attachment labeled Records Index for VA Disability Claim, Dr. E. identified a review of US Army Sick Call records dated from October 1978 to December 1980 for back, neck, and wrist problems. 

The Veteran was afforded with VA examinations in September 2013 and October 2013 in conjunction with his claims.  The September 2013 VA examination reports show diagnoses of degenerative arthritis in the lumbar and cervical spines and mild bilateral carpal tunnel syndrome.  The Veteran reported he injured his neck and low back in a 1979 MVA, and he stated that he had experienced intermittent low back pain that progressively worsened and neck pain since military service.  He reported he re-injured his low back in 2008.  With respect to his wrists, the Veteran reported an onset of 2003 for left wrist pain and an onset of 2012 for right wrist pain.   Based on a review of the claims folder, the September 2013 VA examiner concluded it was less likely than not that the Veteran's current lumbar spine, cervical spine, and bilateral wrist disorders were related to his period of service, to include in-service treatment for complaints.  

With respect to the Veteran's lumbar spine, the 2013 VA examiner noted that the Veteran had received treatment for back complaints in June 1979 and treatment for back complaints related to the October 1979 MVA, but the lumbar spine x-rays in October 1979 were negative and the Veteran remained on active duty for another thirteen months without further complaints of low back pain.  In addition, his 1989 Reserve service periodic medical history was negative for back complaints and the first post-service complaints of low back pain was not until 1992.  The VA examiner found that the record lacked evidence of a chronic lumbar spine condition following the Veteran's separation from service until 1992.  The first medical evidence of chronic lumbar spine disease comes in April 1998, when there was x-ray evidence of mild degenerative changes.  The VA examiner found that the medical evidence did not support that the Veteran's current chronic low back condition existed during his military service or in the year following his separation from service.  Rather, the Veteran was not treated for his current chronic back condition until 1992, which comes eleven years after his discharge from active duty. The VA examiner concluded that a link cannot be made between the Veteran's current thoracolumbar spine disorder and the instances documented during his period of service. 

Regarding the Veteran's cervical spine disorder, the VA examiner noted that the service treatment records showed that the Veteran complained of neck pain and was placed in a cervical collar immediately following the October 1979 MVA, but he did not complain of cervical spine problems on the follow-ups visits or for the remainder of his period of active service.  In addition, his 1989 reserve report of medical history was negative for complaints or findings involving the cervical spine.  The medical evidence does not show complaints of neck problems until August 1988, after he sustained post-service intervening injury as result of being hit by a truck.  The VA examiner stated that there was a lack of continuity of treatment for neck problems following the 1979 MVA until the 1988 injury.  The VA examiner concluded that the medical evidence did not show that the Veteran's current neck condition existed during his period of service, and there was no link that could be made between the current neck disorder and the Veteran's in-service complaints.

Concerning the Veteran's bilateral wrist disorder, the VA examiner noted that the Veteran complained of wrist pain in January 1979, but a chronic wrist condition was not diagnosed at that time, and his 1989 reserve report of medical history was silent for any wrist problems.  The first medical evidence of wrist problems does not come until 2012.  The Veteran was assessed with bilateral carpal tunnel syndrome and arthritis was ruled out.  The VA examiner found that the medical evidence did not show that the Veteran had a chronic wrist condition during his active service and there was a lack of continuity of treatment following service.  The VA examiner concluded the medical evidence did not support a link between the current bilateral wrist disorder and the Veteran's in-service complaints.

The October 2013 VA examination report shows a diagnosis of migraine headaches.  The VA examiner noted that the Veteran reported he sustained injuries from a MVA during his period of service and he has experienced headaches since then.  In a November 2013 addendum, the VA examiner concluded that based on a review of the claims folder, the Veteran's migraine headaches were not related to his in-service MVA.  The VA examiner noted that the Veteran had been able to continue with his military service and maintained employment following his period of service until his 2008 work-related injury. 

In the present case, the medical evidence of record reflects that the Veteran has current diagnoses of degenerative arthritis in lumbar and cervical spines, migraine headaches, and bilateral carpal tunnel syndrome.  See VA and private treatment records as well as the 2013 VA examination reports.   Element (1), current disability, is demonstrated.  The Board acknowledges that the March 2015 private medical report from Dr. Ellis notes that the Veteran has traumatic arthritis in his wrists; however, there is no cited diagnostic test result that supports that diagnosis and the 2013 VA wrist x-ray report shows no bone abnormality.  Accordingly, the Board finds that the preponderance of the competent medical evidence does not support diagnosis of arthritis in either wrist. 

Concerning element (2), in-service disease or injury, the Veteran's service treatment records do show he sustained injuries during the October 1979 MVA, and he complained of headaches, back pain, neck pain, and wrist pain during his period of service.  That being said, the Veteran's service treatment records do not show diagnosis of chronic lumbar or cervical spine disorder, chronic bilateral wrist disorder, or migraine headaches. 

In addition, the medical evidence shows that the Veteran's current arthritis of his lumbar and cervical spines was not diagnosed until a decade or more after his separation from service.  See 38 C.F.R. §§3.303, 3.307, 3.309.  Although the Veteran asserts that his current lumbar and cervical spine problems are related to his period of service, he does not assert that he was actually diagnosed with arthritis in his back or neck during service or within the first year following his discharge from active service.  The record fails to show that the Veteran's current arthritis manifested to a degree of 10 percent within the one year following his active duty service discharge.  As such, presumptive service connection is not warranted for thoracolumbar or cervical spine disabilities.  See 38 C.F.R. §§ 3.307, 3.309 (2016). 

Turning to element (3), medical-nexus evidence, the Board finds that the weight of the competent medical evidence of record is against a medical nexus between the Veteran's current diagnosed disorders and his period of service, to include in-service complaints.  

Here, the record contains medical opinions of record that consider whether the Veteran's current diagnosed neck, back, wrists and headache disorders are etiologically related to his period of service.  The Board finds that the VA medical opinions weigh heavily against the Veteran's claims, and outweigh the private medical opinion that there is a link to injuries sustained during his period of service.   

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

When assessing the probative value of a medical opinion, the access to claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The United States Court of Appeals for Veterans Claims (Court) has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 (2008).

An initial review of the private medical opinion appears to support the Veteran's claims, but a close analysis shows it has limited probative value.  The private medical opinion appears to be based upon an incomplete review of the record, or based solely on the Veteran's statements, rather than on objective medical evidence to show that the Veteran suffered from chronic injuries to his wrists, head, neck and back in service, and that such injury subsequently caused his current degenerative arthritis in his cervical and lumbar spine, migraine headaches, and bilateral carpal tunnel syndrome.  The Board notes that although Dr. E. identified that the Veteran's service treatments were reviewed in conjunction with the private medical reports, the consistent citing to a February 1980 MVA in all three private medical reports suggests otherwise.  As noted above, the Veteran had a MVA in October 1979 during his period of service.  The incorrect notations in the private medical report strongly suggest that the 2015 private medical conclusion was based on the Veteran's reported history, which Dr. E. considered as not reliable given the Veteran's memory problems as noted in the June 2014 private medical report.  

Moreover, Dr. E. failed to discuss the lack of continuity of treatment in the medical evidence since the in-service MVA and the post-service treatment, as well as failed to discuss the impact of the post-service intervening injuries sustained in 1988, 2000, and 2008.  The Board finds that the private medical report does not factually establish or explain the sequence of medical causation using the facts applicable in the Veteran's case.  Thus, the Board finds that the private medical opinion that the Veteran's current disorders are due to injuries sustained in service is of less probative value than the VA opinions.

More persuasive, in the opinion of the Board, are the opinions from the VA examiners who reviewed the Veteran's medical records, and concluded that the Veteran's current cervical spine, lumbar spine, bilateral wrist, and headache disorders were not due to or as a result of his military service.  The opinions are deemed more probative than the private opinion which appears to be based more on an inaccurate history than on a comprehensive review of the evidence on file.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  On the other hand, the Board finds that the VA opinions contain clear conclusions with supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In particular, the VA examiners reviewed the claims file, including the available service treatment records and the pertinent medical evidence.  

The Board notes that certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, continuity of symptomatology under 38 C.F.R. § 3.303 (b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   Arthritis is listed as chronic condition.  HoweverHowe, the Board finds the lapse in time after discharge from service to the showing of the current disorders to be highly probative evidence against the Veteran's claims.  See Maxson v. Gober, 230 F.3d at 1330.  

The Board has considered the Veteran's own statements which suggest that his current diagnosed disorders are associated with his period of service.  While the Veteran is competent to describe his symptoms, as a layperson he and the Veteran are not competent to determine the cause of arthritis, migraine headache, or carpal tunnel syndrome.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  This is especially true when the statements are compared to the comprehensive analysis provided by the VA examiners. 

Moreover, the Board doubts the credibility of the Veteran's reports of back, neck, wrist, and headache pains since his period of service.  In this regard, the Veteran specifically denied any head injury, headaches, recurrent back pain, or symptoms indicative of wrist problems in the February 1989 periodic report of medical history.  The Board observes that the Veteran first reported that he suffered current back problems more than a decade after his separation from service, and he did not report neck, headache or wrist problems until after several intervening post-service injuries.   It was not until the Veteran submitted a claim for VA benefits that such assertions of continuity of symptoms were made.  The Board finds this evidence recorded in conjunction with evaluation of the Veteran during service to have more probative value than his current recollections.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).  Thus, after assessing evidence of record, the Board finds the Veteran's current assertions are not credible. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for cervical spine, lumbar spine, bilateral wrist and headache disabilities.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, supra.

Total Disability Rating due Individual Unemployability (TDIU) 

Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2016).

However, if the percentage ratings of 38 C.F.R. § 4.16 (a) are not met but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability or disabilities, an "extraschedular TDIU" may be assigned and the case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.  38 C.F.R. § 4.16 (b) (2016). 

In determining entitlement to a TDIU, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background, but not age.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).

The Veteran has a combined rating of 20 percent for his service-connected disabilities, including a 10 percent rating for right thumb disability, a 10 percent rating for tinnitus disability, and non-compensable ratings for right ear hearing loss, residual scar, and left fingers disabilities.  The Veteran does not meet the schedular percentage criteria for a TDIU as the percentage requirements of 38 C.F.R. § 4.16 (a) have not been met, and entitlement on a scheduler basis is not warranted.

As stated above, a total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16 (b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Accordingly, the Board has considered whether referral for an extraschedular TDIU is warranted under 38 C.F.R. § 4.16 (b).  However, the Board finds that referral for extraschedular consideration is not warranted as the evidence does not show that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities. 

In February 2011, the Veteran submitted his Application for Increased Compensation based on Unemployability, in which he stated that he was currently too disabled to work as result of his military service.  The Veteran indicated that he last worked full time in April 2008 as a truck driver.  The Veteran reported that he graduated from high school and did not attend college.  He had additional training in food production and management from a vocational school. 

The report of a May 2012 VA scar examination shows that the Veteran had a residual scar that measured 3.1 centimeters located on his left third finger and did not result in limitation of function.  The VA examiner found that the Veteran's residual scar did not impact his ability work.  The report of a May 2012 VA hand and fingers examination shows that the Veteran had chronic sprained right thumb and sprained left ring and third fingers.  The Veteran had painful motion in his thumb, but he was able to touch his fingers to his thumb pad.  The Veteran had some limitation of motion in his left third finger. The VA examiner noted that the Veteran's left third finger hurts when he bends or pulls with it, which impacts his ability work.  

The report of a September 2014 VA audiology examination shows that the Veteran was assessed with tinnitus and right ear hearing loss.  It was noted that the Veteran complained of difficulty hearing television and radio, even when the volume was turned up.  There was no finding that his disabilities impacted his ability to work. 

In support of his claim, the Veteran submitted private medical statements from Dr. E. in which he stated that the Veteran's current diagnosed disorders, including residuals of Traumatic Brain Injury, headaches, cervical spine disorders, lumbar spine disorders, bilateral wrist disorders, right knee disorders, and restless leg syndrome, prevented him from working since 2009.  Notably, Dr. E. did not discuss whether the Veteran's service-connected disabilities alone precluded him from working.  

While not binding on VA, the Board observes that the Veteran was denied a claim for benefits under the laws and regulations governing SSA in September 2015.  The SSA determination shows that the Veteran did not have severe impairment that rendered him disabled as result of his degenerative disc disease of the lumbar spine and cervical spine, migraine headaches, and psychiatric disorders.  Again, SSA's standards of unemployability do not precisely mirror VA's. Nonetheless, the decision is informative to the extent that SSA relied on the VA medical records and the report of private physicians in reaching its conclusion regarding the Veteran's employability.

While the Veteran's service-connected disabilities, have been found to cause some impact on his daily functioning, that impact has been considered in the scheduler ratings currently assigned.  The Board finds that the evidence of record does not demonstrate that he is unemployable due solely to his service-connected disabilities.  At no time has a VA examiner or another physician stated that the Veteran's service-connected disabilities, either singularly or jointly, preclude him from employment.  The Board finds that the preponderance of the evidence does not show that the currently service-connected disabilities alone prevent the Veteran from obtaining and maintaining substantially gainful employment.  

Accordingly, the Board must conclude that the preponderance of the evidence shows that the Veteran is not entitled TDIU on a schedular basis and that referral on an extraschedular basis is not warranted.  Therefore, the claim for entitlement to a TDIU is denied.


ORDER

New and material evidence not having been received, the claim of service connection for peripheral neuropathy in the lower extremities is not reopened, and service connection remains denied.

Entitlement to service connection for a thoracolumbar disability is denied. 

Entitlement to service connection for a cervical spine disability is denied. 

Entitlement to service connection for bilateral carpal tunnel syndrome is denied. 

Entitlement to service connection for migraine headaches is denied. 

Entitlement to a TDIU is denied. 




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


